Citation Nr: 0401480
Decision Date: 01/15/04	Archive Date: 03/31/04

DOCKET NO. 00-23 946                        DATE 


On appeal from the Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1. Entitlement to service connection for herpes genitalis.

2. Entitlement to service connection for allergic rhinitis.

3. Entitlement to service connection for bilateral hearing loss.

4. Entitlement to service connection for tinnitus.

5. Entitlement to service connection for a left leg disability.

6. Entitlement to an initial rating higher than 10 percent for service-connected L5-S1 spondylosis with spondylolisthesis and sacroiliitis prior to December 4, 2001.

7. Entitlement to an increased rating for service-connected L5-S1 spondylosis with spondylolisthesis and sacroiliitis, currently evaluated as 20 percent disabling.



8. Entitlement to an initial rating higher than 0 percent for service-connected conjunctivitis.

9. Entitlement to an initial rating higher than 0 percent for service-connected skin condition, classified as acne vulgaris/tinea versicolor.

10. Entitlement to an initial rating higher than 0 percent for hemorrhoids.

11. Entitlement to an initial rating higher than 10 percent for hypertension with headaches.

12. Entitlement to an initial rating higher than 10 percent for psychiatric disability prior to April 11, 2001.

13. Entitlement to an increased rating for psychiatric disability, currently evaluated as 30 percent.

14. Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the cervical spine, prior to June 21, 2001.

15. Entitlement to an increased rating for degenerative disc disease of the cervical spine, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel

-2



INTRODUCTION

The veteran served on active duty from August 1988 to July 1998. Prior service in excess of 10 years has not been verified.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2000 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

By an April 2003 rating decision, the RO increased the disability rating for degenerative disc disease of the cervical spine from 10 to 30 percent, effective June 21, 2001, increased the disability rating for depressive disorder from 10 percent to 30 percent effective April 11, 2001, and increased the disability rating for L5-S1 spondylosis with spondylolisthesis and sacroiliitis from 10 percent to 20 percent, effective December 4, 2001.

The issues of entitlement to service connection for herpes, allergic rhinitis, hearing loss, tinnitus and left leg disability are the topics of the remand that follows this decision. In addition, entitlement to higher initial ratings for L5-S1 spondylosis with spondylolisthesis and sacroiliitis, skin condition, psychiatric disability, and degenerative disc disease of the cervical spine are discussed in the remand below. These appeals are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.

The remainder of the issues on appeal-the initial rating for conjunctivitis, hemorrhoids, and hypertension are to be discussed in the decision below.

During the course of this appeal, the veteran has claimed that he has headaches resulting from his service-connected hypertension. He asserts that headaches should be rated as a separate disorder from his service-connected hypertension. This issue is referred to the RO for appropriate development.

- 3 



FINDINGS OF FACT

1. All relevant evidence necessary for a fair and informed decision has been obtained by the originating agency.

2. The veteran's conjunctivitis is productive of bilateral injection of the conjunctivae of both eyes and other objective symptoms.

3. The veteran has three prolapsed hemorrhoids without objective evidence of bleeding and without a history of large thrombosed hemorrhoids

4. The veteran's hypertension is productive of diastolic pressures of predominantly 145 or less, and systolic pressures of predominantly 80 or less with continuous use of medication.

CONCLUSIONS OF LAW

1. The criteria for an initial rating of 10 percent for conjunctivitis of the right eye have been satisfied. 38 U.S.C.A. §§ 1155,5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.84a, Code 6018 (2003).

2. The criteria for an initial rating of 10 percent for conjunctivitis of the left eye have been satisfied  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.84a, Code 6018 (2003).

3. The criteria for an initial rating in excess of zero percent for hemorrhoids have not been satisfied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Code 7336 (2003).

4. The criteria for an initial rating in excess of 10 percent for hypertension have not been satisfied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Code 7101 (2003).

-4



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the pendency of this appeal. On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). This law redefines the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

This change in the law is applicable to all claims filed on or after the date of enactment of the VCAA or filed before the date of enactment and not yet final as of that date. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 2002); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 2002) (holding that only section 4 of the VCAA, amending 38 U.S.C. § 5107, was intended to have retroactive effect).

The final rule implementing the VCAA was published on August 29, 2001. 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)). These regulations, likewise, apply to any claim for benefits received by VA on or after November 9, 2000, as well as to any claim filed before that date but not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent possible. VA must notify the veteran of evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information. 38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The veteran was notified of the information necessary to substantiate his claim by means of the discussions in the July 2000 and subsequent rating decisions, the September 2000 and January 2001 statements of the case and the April 2003 supplemental statements of the case. He was specifically told that there was no evidence showing that he was entitled to

- 5 



increased ratings for his service-connected disabilities. In addition, the RO also notified him by a letter dated in January 2003, that he needed to submit medical evidence that his disabilities had worsened and evidence showing recent medical treatment of those disabilities. Therefore, VA has no outstanding duty to inform him that any additional information or evidence is needed.

VA attempted to inform the veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf. In a letter dated in January 2003, the RO asked him to specify where he had received treatment and solicited releases to obtain his private records. The RO also informed him that it would request these records from either VA or private sources.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.159(c), (d)). Here, the RO obtained the veteran's available medical records. In particular, the RO obtained the veteran's VA medical records from the VA medical facilities identified by the veteran. In addition, his private medical records were associated with the claims folder. In view of the foregoing, the Board finds that the requirements of the VCAA have been met by the RO to the extent possible.

Service-connected disabilities are rated in accordance with a schedule of ratings that are based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. Evaluations are based upon a lack of usefulness in selfsupport. 38 C.F.R. § 4.10. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher rating. 38 C.F.R. § 4.7. In

- 6 



considering the severity of a disability it is essential to trace the medical history of the disability. 38 C.F.R. §§ 4.1, 4.2.

Entitlement to service connection was established for conjunctivitis and hemorrhoids in a July 2000 rating decision. An evaluation of zero percent was assigned under diagnostic codes 6018 and 7336, respectively. Entitlement to service connection was established for hypertension with headaches in the same rating decision. An evaluation of 10 percent was assigned under the provisions of diagnostic code 7101.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder. Cf Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern). In Fenderson, Court) also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Fenderson at 126-28.

The veteran's case differs from circumstances found in Fenderson in that the appellant did file a timely substantive appeal concerning the initial rating to be assigned for the disability at issue. The Board observes that the Court, in Fenderson, did not specify a formulation of the issue that would be satisfactory, but only distinguished the situation of filing a notice of disagreement following the grant of service connection and the initial assignment of a disability evaluation from that of filing a notice of disagreement from the denial of a claim for increase. Moreover, the appellant in this case has clearly indicated that what she seeks is the assignment of a higher disability evaluation. Consequently, the Board sees no prejudice to the veteran in either the RO's characterization of the issue or in the Board's characterization of the issue as entitlement to the assignment of a higher disability evaluation. See Bernard v. Brown, 4 Vet. App. 384 (1993). Therefore,

-7



the Board will not remand this matter solely for re-characterization of the issue in a new statement of the case.

Conjunctivitis

Where chronic conjunctivitis that is healed a noncompensable rating is assigned. The condition is rated on the basis of residuals; if no residuals are present a noncompensable rating is assigned. The next higher evaluation of 10 percent requires active conjunctivitis with objective symptoms. 38 C.F.R. § 4.84a, Code 6018.

The veteran underwent VA examination in January 2003. At that time, it was noted that the veteran had visual acuity of 20/20 with and without correction, no evidence of diplopia, no visual field deficit or defect of extraocular movement. However, the conjunctivae were noted to be injected bilaterally. There was tarsal papillary reaction bilaterally as well. Similar findings were observed on the previous examination in February 2000. The diagnosis was seasonal allergic conjunctivitis bilaterally.

In view of objective evidence of conjunctivitis shown on the most recent VA examinations, the Board finds that the veteran's disability picture more nearly approximates a 10 percent rating for allergic conjunctivitis. A rating higher than 10 percent is not provided for under the rating schedule. In view of the foregoing, the Board finds that the preponderance of the evidence favors a 10 percent initial rating for allergic conjunctivitis in the right eye and a 10 percent initial rating for allergic conjunctivitis in the left eye.

Hemorrhoids

A noncompensable rating is applicable for hemorrhoids that are mild to moderate. The next higher evaluation of 10 percent requires large thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences. 38 C.F.R. § 4.114, Code 7336.

- 8 



The veteran has no history of thrombotic or large hemorrhoids and reported only occasional and minimal bleeding on the February 2003 VA examination. The rectal examination showed three prolapsed hemorrhoid without evidence of bleeding. No evidence of hemorrhoids was shown objectively on previous examination conducted in March 2000.

Evidence reflecting large thrombotic, irreducible hemorrhoids with excessive redundant tissue evidencing frequent recurrences or more than mild to moderate disability has not been demonstrated. In view of the foregoing, the preponderance of the evidence is against an initial rating higher than zero percent for hemorrhoids.

Hypertension

A 10 rating is applicable to hypertensive vascular disease with diastolic pressure predominantly 100 or more or systolic pressure of predominantly 160 or more, or minimum evaluation for an individual with a history of diastolic pressure of predominantly 100 or more or requires continuous medication for control. The next higher evaluation of 20 percent requires diastolic pressure of predominantly 110 or more, or; systolic pressure of predominantly 200 or more. 38 C.F.R. § 4.104, Code 7101.

When examined in March 2000, the veteran was found to have blood pressures of 145/95, 150/98 and 145/100. The recorded diagnosis was arterial hypertension, uncontrolled.

Reports of outpatient treatment obtained from San Juan V A medical facility for 2001 show diastolic blood pressures ranging from 59 to 80 and systolic blood pressures from 109 to 145. The use of continuous medication is indicated.

At the February 2003 VA examination, the veteran showed blood pressures of 134/86, 128/76 and 134/76. The examiner stated that there were no symptoms and the diagnosis was arterial hypertension under treatment.

- 9 



In view of the foregoing, the veteran's service-connected hypertension does not demonstrate medical findings showing diastolic pressures of predominantly 110 or more, or systolic pressures of predominantly 200 or more. Thus, the preponderance of the evidence is against hypertension of sufficient severity as to support an initial rating in excess of 10 percent.

Extraschedular Considerations

The Board finds that the schedular evaluations in this case are adequate, and there is no evidence of an exceptional disability picture in this case. The veteran has not required any recent hospitalization for his disabilities. The Board notes that the veteran was hospitalized for headaches, angina and shortness of breath in March 2000. He was released on the following day with diagnoses of hypertension, hypercholesterolemia and angina pectoris. His recorded blood pressure was 125/80. No other pertinent hospitalizations are noted. The disabilities discussed above have not been shown to be productive of marked interference with his ability to work. Furthermore, the veteran is advised that his disability evaluation is a reflection of the effect of current disability on his industrial activities. See 38 C.F.R. § 4.1. Accordingly, there is no basis for consideration of an extraschedular rating at this time.

ORDER

An initial rating of 10 percent for conjunctivitis of the right eye is allowed, subject to regulations applicable to the payment of monetary awards.

An initial rating of 10 percent for conjunctivitis of the left eye is allowed, subject to regulations applicable to the payment of monetary awards.

An increased initial rating for hemorrhoids is denied.

An increased initial rating for hypertension is denied.

- 10 



REMAND

The Board notes that the available DD Form 214 shows that the veteran had service from August 1988 to July 1998. Prior service of 10 years and 19 days is indicated, but has not been verified. The RO should obtain verification of the veteran's service dates from the National Personnel Records Center.

A review of the veteran's service medical records shows that he was treated for herpes genitalis in September 1993 and allergic rhinitis in November 1981, and April 1998. His hearing was evaluated on numerous occasions, and hearing loss was diagnosed on the bases of military criteria. An undated medical surveillance questionnaire shows a history of extended "high noise exposure." Examinations with nexus opinions should be obtained in order to determine ifhe currently has herpes genitalis, allergic rhinitis, or hearing loss related to injury, disease or event noted during his military service.

The veteran's most recent VA examination shows that he has lumbar spondylosis with radiculopathy, but without spondylolisthesis. He also has degenerative disc disease of the cervical spine. A February 1995 CT scan shows that he veteran had mild disc bulge at L3-L4 and moderate disc bulge at L5-S1, but no herniated nucleus pulposus was found. Significant hypertrophic changes were also noted in the lumbosacral spine. The examiner should be asked to provide an opinion as to whether the veteran has intervertebral disc syndrome of the low back or cervical spine and if so, to describe the extent of such disability.

The Board observes that effective September 23, 2002, the schedule for rating intervertebral disc syndrome was revised pursuant to 67 Fed. Reg. 54345-54349 (August 22, 2002). In addition, effective September 26, 2003 the criteria for rating disabilities of the spine were revised pursuant to 68 Fed. Reg. 51454-51456 (August 27, 2003). The RO has not had the opportunity to review the veteran's entitlement to higher initial ratings for his service-connected lumbosacral spine and cervical spine disabilities under these changes.

- 11 



With respect to the skin condition, the Board observes that the disability ratings pertaining the evaluation of skin conditions have been revised pursuant to 67 Fed. Reg. 49590-49599 (July 31, 2002), effective August 30,2002. The veteran's service-connected skin condition, currently evaluated as noncompensably disabling should be evaluated under the new criteria. The Board observes that the veteran has been rated under Diagnostic Code 7806, the minimum compensable rating of 10 percent which under the new criteria requires a skin condition involving at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period. 38 C.F.R. § 4.118, Code 7806 (2003). Additional examination is necessary to evaluate the veteran's current disability under these new criteria.

The Board observes that the veteran was hospitalized for his service-connected psychiatric condition in February 2003, just after his most recent VA examination. The veteran's mental status following hospitalization is necessary in order to fairly decide the claim.

In addition, the Board notes the veteran reports that he currently has disability in his left lower extremity. For example this complaint is recorded on the report of the VA examination conducted in January 2003. An examination, a complete diagnosis and a nexus opinion should be obtained in order to fairly decide the case. The RO should consider service connection on a secondary basis as well.

In view of the foregoing, the case is remanded to the RO for the following actions:

1. The RO should obtain from the National Records Personnel Center a verification of all periods of the veteran's military service, including a designation of all periods of active duty, active duty training and inactive duty training. All evidence of record should be associated with the veterans claim folder.

- 12 



2. The veterans should be afforded an appropriate VA medical examination in order to determine if the veteran currently has residuals of herpes genitalis, treated during his military service in September 1993. All indicated special studies and tests should be accomplished. The claims folder should be made available to the examiner for use in studying the case, and he or she is asked to address the following question: Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed residuals of herpes genitalis had its onset during service or is in any other way causally related to service? The clinical basis for the opinion should be set forth in detail.

3. The veteran should be afforded a VA upper respiratory examination in order to determine the current nature and etiology of allergic rhinitis. All indicated special studies and tests should be accomplished. The claims folder should be made available for use in studying the case. The examiner is requested to provide a complete diagnosis, establishing or ruling out the presence of allergic rhinitis. The examiner should also address the following question: Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently diagnosed allergic rhinitis had its onset during service or is in any other way causally related to service? The clinical basis for the opinion should be set forth in detail.

- 13 



4. The RO should afford a VA audiometric examination in order to determine the current nature and etiology of any existing hearing loss. All indicated special studies and tests should be accomplished. The claims folder should be made available to the examiner for use in studying the case. The examiner is requested to determined if the veteran demonstrates hearing loss disability as defined under the provisions of 38 C.F.R. § 3.385. The examiner is also requested to comment on the existence of tinnitus. Is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i;e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the veteran's currently diagnosed hearing loss disability or tinnitus had its onset during service or is in any other way causally related to service? The clinical basis for the opinion should be set forth in detail.

5. The veteran should be afforded orthopedic and neurological examinations in order to determine: 1) the current nature and the etiology of an existing low back disability; 2) the current nature and severity of the service-connected cervical spine, and 3) whether the veteran has a left leg disability related to service.

a. With respect to the lumbosacral spine and cervical spine: the veteran should be afforded orthopedic and neurological examinations in order to determine the current nature and severity of service-connected spine disabilities. All indicated special studies and tests should be accomplished. Each examiner is requested to determine if the veteran currently has intervertebral disc syndrome. If so,

- 14



i. With respect to the orthopedic examination:

A. The examiner is requested to determine the degree of intervertebral disc syndrome in the lumbosacral and cervical spine associated with his service-connected disabilities. Also, the examiner( s) is requested to comment on the nature and severity of the veteran's "chronic orthopedic manifestations"-i.e., orthopedic signs and symptoms resulting from intervertebral disc syndrome in the lumbosacral and cervical spine that are present constantly, or nearly so. The examiner is asked to distinguish, to the extent possible, the orthopedic signs and symptoms associated with the veteran's intervertebral disc syndrome from the neurological signs and symptoms. Also, the examiner is asked, to determine if intervertebral disc syndrome is present in more than one spinal segment of the cervical spine. If so, and provided that the effects in each spinal segment are clearly distinct, the examiner is to address and evaluate each segment on the basis of its chronic orthopedic manifestations or incapacitating episodes. To the extent possible, the examiner is requested to distinguish serviceconnected orthopedic signs and symptoms from any nonservice-connected factors.

B. Further, the examiner is asked to comment on the impact of functional loss due to pain, weakness and other factors on the veteran's service-connected lumbosacral and cervical spine disability picture.

- 15 



C. The examiner is requested to comment on the impact of the service-connected lumbosacral and cervical spine disability picture on the veteran's
ability to obtain and maintain employment.

ii. With respect to the neurological examination:

A. The examiner is requested to determine the degree of intervertebral disc syndrome associated with service-connected lumbosacral and cervical spine disability. Also, the examiner is requested to comment on the nature and extent of any "chronic neurologic manifestations"-i.e., neurological signs and symptoms resulting from intervertebral disc syndrome in the lumbosacral and cervical spine that are present constantly, or nearly so. The examiner is asked to distinguish, to the extent possible, the neurological signs and symptoms associated with the veteran's intervertebral disc syndrome in the lumbosacral and cervical spine from the orthopedic signs and symptoms. Also, the examiner is to determine if intervertebral disc syndrome is present in more than one spinal segment. If so, and provided that the effects in each spinal segment are clearly distinct, the examiner is to address and evaluate each segment on the basis of its chronic neurological manifestations or incapacitating episodes. To the extent possible, the examiner is requested to distinguish service-connected neurological signs and symptoms from any nonservice-connected factors.

- 16 



B. The examiner is to comment on the impact of functional loss due to pain, weakness and other factors on the veteran's service-connected disability picture.

C. The examiner is requested to comment on the impact of the service-connected lumbosacral and cervical spine disability pictures on the veteran's ability to obtain and maintain employment.

b. Finally,\the orthopedic examiner is requested to offer an opinion as to the medical probability that the veteran currently has a left leg disability related to injury, disease or event noted during his military service. The examiner is requested to state if it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the veteran's currently diagnosed left leg disorder had its onset during service or is in any other way causally related to service? The clinical basis for the opinion should be set forth in detail.

6. The veteran should be afforded a VA skin examination in order to determine the current nature and severity of his service-connected skin condition. All indicated special studies and tests should be accomplished. The claims folder should be made available to the examiner for use in studying the case. The examiner is requested to evaluated the veteran's disability under the new criteria for rating skin conditions. In particular, the examiner is requested to state whether the veteran has a skin condition involving at least 5 percent, but less than 20 percent, of the entire body; if at least 5 percent, but less than 20 percent, of

- 17 



exposed areas are affected; or if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.

7. The veteran should be afforded a VA mental disorders examination in order to determine the current nature and severity of the service-connected mental disorder following the period of hospitalization in January 2003. All indicated special studies and tests should be accomplished. The claims folder should be made available to the examiners for use in studying the case. The examiner is requested to provide a complete diagnosis with Global Assessment Functioning (GAF) score.

8. Thereafter, the RO should readjudicate the claims. If the benefits sought on appeal remain denied, the appellant and the appellant's representative, if any, should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645,

- 18 



4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

- 19 



